DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 15, applicant recites “usingthe” where applicant intended “using the.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “deep degradation” in claim 1-10 is a relative term which renders the claims indefinite. The term “deep degradation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any degree of protein degradation will be considered to read on the claims.
Claim 1 recites the limitation "the electrodes" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] electrodes."
Claim 1 recites the limitation "the sludge solution" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a sludge solution."
Claim 1 recites the limitation "the degradation-resistant proteins" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] degradation-resistant proteins."
Claim 4 is considered vague and indefinite because it recites “the system” in line 3. It is unclear if the recitation refers to the first-stage microbial electrolytic cell coupled anaerobic digestion system or the previously recited second-stage microbial electrolytic cell coupled anaerobic digestion system. For examination purposes the claim will be considered to recite “the first-stage microbial electrolytic cell coupled anaerobic digestion system.”
Claim 9 is considered vague and indefinite because it recites “the system” in line 3. It is unclear if the recitation refers to the first-stage microbial electrolytic cell coupled anaerobic digestion system or the recited second-stage microbial electrolytic cell coupled anaerobic digestion system. For examination purposes the claim will be considered to recite “the second-stage microbial electrolytic cell coupled anaerobic digestion system.”
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  While it is known in the art to provide a method for enhancing [[deep]] degradation of proteins in sludge, comprising the following steps: (S1) using an anaerobic digestion product of excess sludge as a substrate (see, for example, CN 102718381), in the examiner’s opinion, the prior art fails to teach or render obvious the method further comprising treating the substrate with a neutral detergent of Van Soest’s washing method, removing a resultant supernatant to obtain a residue, and washing the residue with distilled water to be at a neutral pH value to obtain a sludge free of easily degradable organics, wherein the sludge contains degradation-resistant proteins; (S2) using the anaerobic digestion product of excess sludge as an inoculum, using the sludge free of easily degradable organics obtained in the step (S1) as a substrate, starting a first-stage microbial electrolytic cell coupled anaerobic digestion system by applying an external voltage through a direct current power supply to acclimate and enrich a target microorganism, taking a microbial mixture on a surface of [[the]] electrodes and in [[the]]a sludge solution to concentrate by centrifuging to obtain a microbial mixture related to targeted degradation of [[the]] degradation-resistant proteins; and (S3) using the microbial mixture obtained in the step (S2) as an inoculum, using the anaerobic digestion product of excess sludge as a substrate, starting a second-stage microbial electrolytic cell coupled anaerobic digestion system by applying an external voltage through a direct current power supply to degrade proteins in the anaerobic digestion product of the excess sludge.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
09/07/22